            Case 20-11558-KBO          Doc 487-1     Filed 07/10/20      Page 1 of 1




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 10, 2020, I served or caused to be served the foregoing
document by electronic notice upon all parties registered in these cases to receive notices
through the Court’s CM/ECF filing system and by U.S. first-class mail, postage fully pre-paid
upon the following persons:


 Pachulski Stang Ziehl & Jones LLP                Weil, Gotshal & Manges LLP
 919 North Market Street, 17th Floor              767 Fifth Avenue
 Wilmington, Delaware 19801                       New York, New York 10153
 Attn: Laura Davis Jones                          Attn: Ray C. Schrock, P.C.
        Timothy P. Cairns                                Ryan Preston Dahl
        Peter J. Keane                                   Kevin Bostel
                                                         Kyle R. Satterfield

 O’Melveny & Myers LLP                            Covington & Burling LLP
 7 Times Square                                   620 Eighth Avenue
 New York, New York 10036                         New York, New York 10018
 Attn: John J. Rapisardi                          Attn: Ronald Hewitt
       Daniel S. Shamah
       Diana M. Perez
       Adam P. Haberkorn

 Latham & Watkins LLP                             Morris James LLP
 330 North Wabash Avenue, Suite 2800              500 Delaware Avenue, Suite 1500
 Chicago, Illinois 60611                          Wilmington, Delaware 19801
 Attn: Richard A. Levy                            Attn: Eric J. Monzo
                                                         Brya M. Keilson

 Cooley LLP                                       Cooley LLP
 55 Hudson Yards                                  1299 Pennsylvania Avenue, NW
 New York, NY 10001                               Washington, DC 20004
 Attn: Cathy Hershcopf                            Attn: Cullen D. Speckhart
       Michael Klein                                    Olya Antle
       Lauren A. Reichardt

 Office of United States Trustee
 for the District of Delaware
 844 King Street, Suite 2207, Lockbox 35
 Wilmington, Delaware 19801
 Attn: Linda J. Casey


         Under penalty of perjury, I declare that the foregoing is true and correct.


                                             /s/ Christopher A Lewis
                                             Christopher A. Lewis
